Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 07, 2020

The Court of Appeals hereby passes the following order:

A20E0022. SOUTH VENTURE INVESTMENT GROUP, LLC v. PENDER
    CAPITAL ASSET BASED LENDING FUND I, LP, et al.

      Appellant has filed an emergency motion pursuant to Court of Appeals Rule
40 (b), requesting that this Court intervene to prevent a foreclosure on Appellant’s
property.1 Pursuant to Rule 40 (b), this Court shall exercise this power “sparingly.”
Appellant contends that a post-foreclosure remedy will not fully restore Appellant’s
rights because the foreclosure will negatively impact Appellant’s relationship with
its tenants. However, Appellant has failed to show that a stay of the foreclosure is
necessary to preserve this Court’s jurisdiction over the appeal or to prevent the
contested issue from becoming moot as required for this Court to exercise its
authority under Rule 40 (b). Accordingly, this motion is hereby DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/07/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
        The foreclosure sale was scheduled for 10:00 a.m. on January 7, 2020, the
date Appellant filed its motion. Appellant has also filed a notice of appeal of the trial
court’s order, dated January 6, 2020, denying Appellant’s emergency motion for
interlocutory injunction to forestall foreclosure.